﻿Mr. President, your election to the presidency of the United Nations General Assembly at its forty-second session attests to your personal eminence and distinction and our confidence in the guidance and leadership you will provide to our deliberations. We are particularly happy since you come from a country with which India has warm and fraternal relations. We congratulate you on your election and look forward to working together with you.
Allow me also to pay a tribute to our esteemed friend and neighbour from Bangladesh, Foreign Minister Humayun Rasheed Choudhury, for the effective manner in which he conducted the proceedings of our last session.
We greet also our distinguished Secretary-General, and wish him well in the discharge of his many exacting responsibilities.
The year 1987 has special significance for us in India. Four decades ago our people won freedom from colonial bondage through a unique non-violent struggle. Independent India took its rightful place in the comity of nations. We have sought to strengthen the foundations of new India by keeping what is best from our own tradition and by assimilating what is admirable from other civilizations. The fundamental concepts of tolerance, non-violence and equality have conditioned our Weltanschauung. Tolerance and non-violence are embedded in our policy of peaceful coexistence and the principles of Panchshila. Equality lies at the root of our belief in democracy and in the sovereign equality of all nations, a principle that is embodied in the Charter of the United Nations.
Even before our independence, the people of India reposed great faith in this Organization. We were present at its creation. The founder of modern India, our first Prime Minister, Jawaharlal Nehru, proclaimed that India's attitude towards the United Nations was one of wholehearted co-operation, and of unreserved adherence, both in letter and spirit, to its Charter, It was in this spirit that he promised that India would; "participate fully in its varied activities and endeavour to assume that role in its Councils to which her geographical position, population and contribution towards peaceful progress entitled her."
In our own way, we have endeavoured to fulfil this promise. Though the Organization has had many ups and downs in its short but chequered history, our commitment to it has never wavered. We ate happy that it has been resilient enough to withstand the attempts to retreat from multilateralism and the financial and budgetary pressures brought to bear upon the Organization.
My delegation welcomes the significant understanding between the United States and the USSR to eliminate in termediate-1ange nuclear forces. Even though these forces constitute only a very small fraction of the world's nuclear arsenals, we see the significance of the understanding in the prospects it has opened up for more wide-ranging agreements, which could eventually lead to meaningful nuclear disarmament.
This understanding vividly demonstrates that, given political will, disarmament measures can become a reality. It is imperative that this momentum towards peace and disarmament be sustained. While the primary responsibility for nuclear disarmament rests with the United States and the Soviet Union, a decision by other nuclear-weapon Powers to eliminate nuclear weapons would be an important contribution to the promotion of peace.
Not long ago, on 22 May 1987, Prime Minister Rajiv Gandhi joined with leaders of Argentina, Greece, Mexico, Sweden and Tanzania in emphasizing that: "For too long, fear and mistrust have prevented progress in disarmament. Arms and fears feed on each other. Now is the time to break this vicious circle and lay the foundation for a more secure world". (A/42/319, Annex). It may perhaps be premature to believe that the "vicious circle" is broken·, but it has perhaps been dented and we hope that the momentum will not be lost.
A historic event in this continuing struggle to save humanity from a nuclear holocaust was the signing of the Delhi Declaration on principles for a nuclear-weapon-free and non-violent world, in New Delhi last November. Its importance lies in the fact that a major nuclear-weapon Power, the USSR, joined with a major non-aligned country, India, to announce 10 principles that could pave the way to a nuclear-weapon-free civilization. We are happy that a beginning has been made by the super-Powers towards translating at least some of the principles of the Delhi Declaration into concrete action.
The international arms race and its deleterious effect on the world economy was the focus of a conference earlier this month. The International Conference on the Relationship between Disarmament and Development threw into stark relief the deplorable dilemma of massive global expenditure on arms, on the one hand, and the non-availability of resources for meeting the basic needs of a large portion of the world's population, on the other. An overwhelming majority of nations took part in it. I had the privilege of presiding over that Conference, which reaffirmed, at the political level for the first time, the relationship between disarmament and development. It is important that follow-up steps be taken quickly so that the conclusions of that Conference may be translated into action. May we now hope that those who stayed away from those discussions will participate in this effort. 
I now turn my attention to southern Africa, where the struggle for freedom and equality continues to this day. The racist regime in Pretoria violates every norm of civilized conduct. Its policy of apartheid is an affront to the conscience of mankind. The Pretoria regime remains in illegal occupation of Namibia and continues to carry out acts of aggression against the front-line States. It is thus the root cause of tension, instability and conflict in the region, endangering international peace and security. It has rejected every initiative for a peaceful resolution of the problems of the region. 
In the face of the intransigence of the racist regime, the only peaceful course before the international community is to impose comprehensive mandatory sanctions against South Africa·, the alternative is violent upheaval. We reiterate our full support for the freedom struggle of the people of Namibia, under the leadership of the South West Africa People's Organization. The only basis for a peaceful settlement of the Namibian question lies in Security Council resolution 435 (1978), without bringing in any linkages.
The non-aligned countries, at their summit meeting in Harare last year, decided to set up the Africa Fund, with the object of assisting the front-line States and national liberation movements in southern Africa against the depredations of the racist regime. India is privileged to have been chosen to chair the fund, which has become operational with wide support from the international community. Those of us who believe in the moral need to work for the peaceful resolution of the problems of southern Africa have a duty to support and contribute to the fund.
On 29 July President Jayawardene of Sri Lanka and Prime Minister Rajiv Gandhi signed a historic agreement which has brought peace and tranquillity to Sri Lanka after four years. We had throughout stressed the importance and the necessity of a political settlement to the ethnic conflict that had plagued Sri Lanka since 1983. I should like to pay tribute to the President of Sri Lanka for signing this agreement, which is a manifestation of the fact that non-aligned countries can resolve their problems without outside interference. Bearing in mind the recent history of the conflict, there are inevitably minor hitches and problems, but they are not insurmountable. Given the existing understanding and goodwill between the two countries they will be resolved sooner rather than later.
The situation in West Asia is gravely worrying. The core problem is the question of Palestine. The people of Palestine are still denied their inalienable human rights, including the right to establish an independent state in their homeland. We support the struggle of the Palestinian people, led by the Palestine Liberation Organization (PLO). We urge that an international peace conference on the Middle East be convened at an early date, under the auspices of the United Nations and with the participation of all the parties concerned, including the PLO.
The continuing hostilities between Iran and Iraq concern us greatly. We have close historical ties with both countries. Our heartfelt desire is to see those two nations live in peace. The conflict between two important members of the Non-Aligned Movement, taking place as it does in a region which is in our immediate neighbourhood, has consistently engaged our attention. The United Nations has been deeply involved in seeking ways and means to end the war. The Security Council adopted unanimously resolution 598 (1987) and the Secretary-General has been engaged in important consultations relating to its implementation. We commend and support these continuing efforts in the hope that they will bring about a	'
negotiated, mutually acceptable settlement of this tragic conflict.
India supports the efforts of the Secretary-General and his Special Representative to secure an early and peaceful solution to the situation in Afghanistan. The military presence of great Powers in the Indian Ocean is ominous. Such presence has unfortunately intensified in recent months. The heightened military, presence of outside Powers is in conflict with the 1971 Declaration of the Indian Ocean as a Zone of Peace. It demonstrates vividly that the main objective behind the 1971 Declaration is as valid today as it was when the Declaration was made.   What is more, it shows the futility of efforts to dilute the thrust of the primacy in the objective of the Declaration, which is to tackle the external threat in the Indian Ocean. In that context we believe that for the proposed international conference on the Indian Ocean to achieve meaningful results it will be necessary to ensure that all big Powers having a military presence in the Indian Ocean participate.
I come new to another neighbouring region of ours with which we have very close historical and cultural links. As we have always advocated in conflict situations, the south-east Asian question can be resolved only through political dialogue. The legitimate interests and concerns of the countries in the region must be taken into account. We are encouraged by the fact that all countries in the region want a peaceful solution and are engaged in finding a formula for a regional dialogue. We have seen possibilities of common areas of understanding emerge following the recent meeting of the Foreign Ministers of Indonesia and Viet Nam I have myself recently visited all the countries belonging to the Association of South East Asian Nations (ASEAN) and the Indo-China States. We believe that such contacts must be strengthened and more widely established among the countries of the region.
The Korean peninsula continues to remain divided. We support the desire of its people for peaceful reunification. There have been encouraging developments in Central America. Following the invaluable work of the Contadora and Support Groups the Central American States have taken a regional initiative of great importance. We warmly welcome the Guatemala accord and the subsequent follow-up action. We trust that all parties, both within and outside the region, will co-operate fully to ensure the success of this regional initiative, which offers the prospect of peace, progress and stability in Central America.
We reaffirm once again our solidarity with the people of Cyprus, whose country remains divided with part of it under foreign occupation. We reaffirm our support for the unity, territorial integrity, sovereignty, independence and non-alignment of Cyprus, a country with which we have traditionally had close and friendly relations. We support the efforts of the Secretary-General to bring about a satisfactory resolution of this issue.
The events in Fiji have been deeply distressing. It is particularly tragic that at a time when the political parties representing the people of Fiji had come to an agreement which could have taken the country on the path of national reconciliation the armed forces have dealt a severe blow to that process, by seizing power for a second time. Attempts to deprive citizens of the country of their legitimate rights merely on the basis of their racial origin are against all tenets of democracy and human rights and are contrary to the United Nations Charter. What is happening in Fiji has distinct and unacceptable racial overtones. This development is reprehensible. We believe that the path to peace and prosperity in Fiji lies in the restoration of democracy and the rule of law.
This year India achieved the unique distinction of becoming the first registered pioneer investor under the United Nations regime of the oceans with the allotment of a deep sea-bed mine site in the Central Indian Ocean. An equivalent mine site has been reserved for international exploration and exploitation. We believe that this historic event has set in motion the international regime of deep sea-bed mining and has strengthened the rule of international law. 
I now turn to the world economy, which continues to be in a state of deep disarray. The rates of growth of even developed countries are historically very low. All future projections indicate even lower rates of growth for those countries. The per capita incomes of many developing countries have dropped to levels lower than they were a decade ago. Commodity prices in real terms have collapsed to their lowest levels in 50 years. Despite the launching of the Uruguay Round of multilateral trade negotiations, the proliferation of protectionist measures continues unabated. Interest rates continue to be high in real terms. International liquidity has suffered a sharp contraction in relation both to the volume of trade and to the needs of developing countries. The pattern of trade balance is extremely skewed, with unsustainable surpluses in some countries and deficits in others, and exchange rates continue to show wide fluctuations. It is now widely recognized that the world economy faces a structural crisis which cannot be overcome within the framework of the system instituted after the Second World War. There is therefore an urgent need for evolving co-operative strategies informed by the explicit recognition of increasing global interdependence. We require concerted and comprehensive policy measures in the interrelated areas of money, finance, debt, trade, resource flows and development. The current crisis of the world economic system can be overcome only if we work towards a new international economic order.
In the area of international trade, the highest priority must be given to the preservation and strengthening of an open multilateral trading system, and particularly to translating into practice the oft-repeated commitments on standstill and rollback. It is important to ensure that the Uruguay round of negotiations leads to the emergence of a truly international trade regime conducive to growth and development, with a clear recognition of the needs of developing countries. Multilaterlism and non-discrimination must form the basis for the sustained expansion of trade.
In the area of commodities, we reaffirmed at the seventh session of the United Nations Conference on Trade and Development (UNCTAD) the continued validity of the integrated Programme for Commodities. We trust that with the new ratifications the Common Fund will become operational before the end of 19B7. We also hope that the new round of consultations on commodities not covered by existing agreements and arrangements will be initiated soon.
The flows of financial resources from developed to developing countries should be increased substantially and the resources of international financial institutions should be augmented so as to enable them to play a leading role in development finance. We are disappointed that the eighth replenishment of the International Development Association is no larger in real terms than the sixth replenishment. We are however encouraged by the recent move towards reaching agreement on a general capital increase of the World Bank.
The external debt crisis is one of the most serious problems afflicting the developing countries today. The solution to the debt crisis has to be equitable, flexible and development-oriented, based on the concept of shared responsibility and political dialogue. For the success of such a strategy, the promotion of parallel objectives - such as increased access to markets for exports of developing countries, lower interest rates, strengthened and stabilized commodity prices, more stable exchange rates and more vigorous growth-oriented macro-economic policies in major developed countries - is indispensable.
In the light of the generally dismal state of the international economic dialogue, the recent seventh session of UNCTAD must be viewed as a modest success. In at least some areas progress was achieved. Viewed against the background in which the Conference was held, its major significance lies in the reaffirmation of the validity and mandate of UNCTAD.
The report of the World Commission on Environment and Development is a major contribution to the subject. We are glad to note that the Chairman of the Commission, Prime Minister Brundtland, in her address to UNCTAD VII, sought to allay apprehensions that environmental concerns could be used for imposing additional conditionality in the lending policies of international financial institutions. The Brundtland report clearly demonstrates the importance and urgency of tackling environmental issues on a global level. If we seriously want to attach high priority to this objective, the international community must find additional resources for sound environmental measures. Any diversion of existing resources from growth-focused to environment-focused disbursement will be counter-productive. Poverty pollutes. Any slowing down of development can only aggravate environmental problems in developing countries.
We meet here each year in the month of September to deliberate on what ails mankind. Does looking back on the past nine months fill us with hope or despair? This is a time for stocktaking, self-criticism and introspection. The international horizon presents a dark and sinister picture. Here and there an all too brief break in the clouds is visible; otherwise we seem to be looking at clouds that have no silver lining.
Some weeks ago the world population exceeded the 5 billion mark - a sobering event. The drain on sources of energy is unabated. The affluent are burning their candles at both ends and in the middle too, while the less fortunate are deprived of the basic necessities of life. The daily onslaught on the environment continues. The economic scene is not cheering. Terrorists and fanatics disturb the peace and repose of nations.
The United Nations does not offer salvation, but it has paved, it can pave, the way, create the atmosphere, provide the venue and propose the agenda for peace. As somebody has said, while it cannot, perhaps, negotiate for the world, the United Nations can help the world to negotiate.
